IN THE SUPREME COURT OF THE STATE OF DELAWARE

  DONALD K. WRIGHT,                     §
                                        §
        Defendant Below-                §   No. 154, 2017
        Appellant,                      §
                                        §
        v.                              §   Court Below—Superior Court
                                        §   of the State of Delaware
  STATE OF DELAWARE,                    §
                                        §   Cr. ID 0803024468 (N)
        Plaintiff Below-                §
        Appellee.                       §

                           Submitted: May 16, 2017
                            Decided: July 6, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      This 6th day of July 2017, after careful consideration of the parties’ arguments

on appeal and the record, it is manifest that the judgment below should be affirmed on

the basis of the Superior Court’s well-reasoned decision dated March 29, 2017. The

Superior Court did not err in concluding that appellant’s “Motion for Void Judgment”

under Civil Rule 60(b)(4) was an untimely motion to reargue the Superior Court’s order

denying the appellant’s second motion for postconviction relief.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court

is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                             Justice